DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
The amendments of claim 1 are acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and Pert have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument related to Pert.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining part which keeps the tube protecting parts in a state in which the cell introducing tube is held therebetween” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the pair of tube protecting parts are not joined to each other” does not comply with the written description requirement. The originally filed specification and claims show the pair of tube protecting parts joined to each other at the bottom of each of the parts. For example, see the bottom of protecting parts 41 and 42 in Figure 1. Furthermore, dependent claim 6 require the tube protecting parts to further include a retaining part which keeps the tube protecting parts in a state in which the cell introducing tube is held therebetween, which is specifically disclosed in Figure 12 and requires the direct connection between the retaining strips 71, part of one protecting part, and retaining slits 72, a part of the other protecting part.
Claims 2-13 are rejected as dependents of claim 1. 
Regarding claim 6, the originally filed disclosure does not provide adequate support for both “the pair of tube protecting parts are not joined to each other” and “the tube protecting parts further include a retaining part which keeps the tube protecting parts in a state in which the cell introducing tube is held therebetween,” as the “a retaining part 70” shown in Figure 12 clearly requires joining of the part of tube protecting parts to each other in order to hold the cell introducing tube therebetween.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In this instance, there is sufficient evidence to support a determination that the disclosure does not properly enable the limitation “the tube protecting parts further include a retaining part which keeps the tube protecting parts in a state in which the cell introducing tube is held therebetween.” The breadth of the claims is relatively narrow due to the interpretation of the limitation in view of 35 USC 112(f), especially with the retaining part 70 shown in the disclosure as specifically joining the tube protecting parts (see Fig. 12). The nature of the invention is relatively simple due to it involving parts of a vessel (container) that help retain a tube in place and the level of ordinary skill in the art is not particularly high due to the simplicity of the container area. The inventor does not provide any direction as to how the retaining part can possibly allow the pair of tube protecting parts to not be joined to one another, as required by the claim, especially when the specific retaining part 70 shown in Figure 12 directly joins the tube protecting parts 41C, 42C. As it seems impossible to have such a retaining part keeping the tube protecting parts in place to hold the required tube and not be joined together somehow to hold the tube in place, there are no such existence of working samples and there is an impossible quantity of experimentation needed to make or use the invention based on the content of the disclosure. For all these reasons, the added limitation in claim 6 is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the pair of tube protecting parts are not joined to each other” renders the claim indefinite, as it is unclear how these parts cannot be joined to each other when all drawings and references to “tube protecting parts” (for example, protecting parts 41, 42 in Figure 1; protecting parts 41, 42 in Figure 5B; protecting parts 41A, 42A in Figure 6; protecting parts 41B, 42B in Figure 11) show a connection between the two and it’s the relationship of these joined tube protecting parts that allow for the tube to be protected. For examination purposes, this limitation will be interpreted as wherein the pair of tube protecting parts are not joined together except at the bottom of each tube protecting part.
Claims 2-13 are rejected as dependents of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herb (US 4,198,972), as evidenced by Encyclopaedia Britannica (“polyolefin,” https://www.britannica.com/science/polyolefin, accessed March 3, 2012, published July 26, 2012)  .
Regarding claim 1, Herb discloses a cell preserving vessel (see Figs. 1, 2) comprising: a vessel body which is made of a flexible resin member 43, 43’, alternatively 13, 13’ (see cl. 1, col. 2, ll. 36-38, and Encyclopaedia Britannica explaining polyolefin/polyethylene are resins) and has a cell accommodating part 32, 10 (see Figs. 1, 2); a cell introducing tube 40, 41, alternatively 17, 19, which is connected to the vessel body and through which cells are introduced into the cell accommodating part (see Figs. 1, 2; col. 5, ll. 6-8); and a pair of tube protecting parts which are arranged to hold the cell introducing tube therebetween and protect a vicinity of a joined portion of the cell introducing tube, the joined portion being joined to the vessel body (see Fig. 2; parts of 43 and 43’ covering tubes 40, 41, one set of parts including peelable seals 38 and one set of parts including peelable seals 39 or alternatively Fig. 1; parts of 13, 13’ that are separated by slits 23, 24 and allow for 13, 13’ to be peeled downward to weld seal 14), wherein the pair of tube protecting parts are not joined together when they are completely pulled apart except at the bottom of each tube protecting part (see Fig. 2, peelable seals go all the way to weld seal 33 to be pulled apart and get access to each tube and Fig. 1, peelable seals go all the way to weld seal 14 to be pulled apart and get access to each tube) wherein the cell introducing tube extends further than the pair of tube protecting parts in a direction away from the vessel body (see Figs. 1, 2, if the peelable seals are separated the pair of tube protecting parts can be pulled downward such that they are below the tube such that the tube extends further upward than the pair of tube protecting parts in a direction away from the vessel body).
Regarding claim 2, Herb discloses the vessel body is made of sheet members superposed together and joined to each other at peripheral margins thereof (see Fig. 2, weld seal 33), and the tube protecting parts are extended from a peripheral margin 33 of the vessel body (see Fig. 2). 
Regarding claim 3, Herb discloses the tube protecting parts are constituted by the sheet members forming the vessel body (see Fig. 3).
Regarding claim 7, Herb discloses the tube protecting parts differ from each other in size (see Fig. 3; col. 5, ll. 31-36).
Regarding claim 8, Herb discloses the pair of tube protecting parts have an identical shape and include a non-overlapping portion (see Fig. 8, tabs created by 13’/13, weld 14, and slits 23, 24 have identical shape and depending on how the tube protecting parts are pulled downward/sideways, they can have non-overlapping portions). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Herb in view of Coelho et al. (US 2004/0254560).
Regarding claims 4 and 5, teachings of Herb are described above but Herb does not specifically teach the tube protecting parts have a recessed groove formed thereon, the recessed groove corresponding to an outline shape of the cell introducing tube and the recessed groove being larger than the outline shape of the cell introducing tube. 
Coelho discloses tube protecting parts (see Fig. 1, tabs 28 along with area connecting tabs 28 and covering inlet tube 30), wherein the tube connecting parts have a recessed groove formed thereon (see curved outward portion between tabs 28 that create a groove next to tube 30), the groove corresponding to an outline shape of the tube (see Fig. 1), the recessed groove being larger than the outline shape of the cell introducing tube (see Fig. 1, must be larger in order to fit over tube). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tube protecting parts of Herb have a recessed groove formed thereon, the groove corresponding to an outline shape of the tube, the recessed groove being larger than the outline shape of the cell introducing tube, this setup disclosed by Coelho and allowing for a snugness of the fit of the tube connecting parts against the tube, allowing for less material waste as less material would be needed to create the tabs.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herb in view of Coelho et al. (US 6,808,675), hereinafter Coelho ‘675.
Regarding claims 9-11, teachings of Herb are described above and Herb further discloses the vessel body is made of sheet members 43, 43’, alternatively 13, 13’, superposed on each other and joined to each other at peripheral margins (see Figs. 1, 2, sealed at weld seal 14 and 33) and has a seal part outward from the cell accommodating part (see Figs. 1, 2, part above breakable seals 20, 28 outside cell accommodating part or seal part 14).
Herb does not specifically disclose the cell accommodating part is formed by shaping the sheet members three-dimensionally such that an inner wall of the cell accommodating part has a curvilinear shape in cross section, the cell accommodating part formed such that the cross-sectional shape thereof in a plane direction and a cross-sectional shape thereof in a thickness direction are elliptical, or the cell introducing tube is connected to the cell accommodating part at an end portion of a major axis of the cell accommodating part.
Coelho discloses a cell preserving vessel (see Fig. 2, Abstract) comprising: a vessel body 10 having a cell accommodating part 16, 18; a cell introducing tube 121 which is connected to the vessel body and through which cells are introduced into the cell accommodating part (see Figs. 2, 6C; col. 4, ll. 50-51, inlet tube); and a pair of tube protecting parts which are arranged to hold the cell introducing tube therebetween and protect a vicinity of a joined portion of the cell introducing tube, the joined portion being joined to the vessel body (see Figs. 2, 6A, 6C; portal 12 made by two parts). Coelho further discloses the vessel body is made of sheet members superposed on each other and joined to each other at peripheral margins thereof (see Fig. 6A showing molds creating two separate sheets which are then combined/sealed to form the vessel of Fig. 6C), and has a seal part extending outward from the cell accommodating part (see Fig. 6C, outer sealed edge), and the cell accommodating part is formed by shaping the sheet members three dimensionally such that an inner wall of the cell accommodating part has a curvilinear shape (see Figs. 6A-6C, 4). Coelho further discloses the cell accommodating part is formed such that a cross-sectional shape thereof in a plane direction and a cross-sectional shape thereof in a thickness direction are elliptical (see Figs. 3, 4). Coelho also discloses the cell introducing tube is connected to the cell accommodating part at an end portion of a major axis of the cell accommodating part (see Figs. 3, 4, with Fig. 3 showing the cell introducing tube connection and Fig. 4 showing that the major axis of the ellipse would be up and down well the minor axis of the ellipse would be left and right). Coelho discloses the uniform thickness of the bag along with radiused peripheral edge wall (which are due to the three-dimensional shaping and other shaped features of the vessel), as well as the related up and down axis allow for stress wall relief and more space for efficient storage as well as reduces heat invasion into contents when a plurality of bags/vessels are placed in contact with each other (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cell accommodating part is formed by shaping the sheet members three dimensionally such that an inner wall of the cell accommodating part has a curvilinear shape; the cell accommodating part is formed such that a cross-sectional shape thereof in a plane direction and a cross-sectional shape thereof in a thickness direction are elliptical; and the cell introducing tube (which Herb in Figs. 1, 2 and Coelho in Fig. 3 both disclose on the top portion of the cell accommodating part) is connected to the cell accommodating part at an end portion of a major axis of the cell accommodating part to allow for stress wall relief and more space for efficient storage as well as reduces heat invasion into contents when a plurality of bags/vessels are placed in contact with each other, as disclosed by Coelho.
Regarding claim 12, teachings of Herb and Coelho are described above and Herb further discloses a cell outlet part 42, 18 which is arranged on the cell accommodating part (see Figs. 1, 2; if breakable seals 20, 28 are broken the areas above them are part of the cell accommodating part) at an end portion opposite to the end portion where the cell introducing tube is connected (see Figs. 1, 2, introducing tubes 19, 40 are on opposite sides, each being on the right side, from the cell outlet parts 42, 18, each being on the left side).
Regarding claim 13, teachings of Herb and Coelho are described above and Herb discloses the seal part has a rectangular shape in planar view in the upper half but not the lower half (see Fig. 1).
Coehlo discloses a seal part that has a rectangular shape in planar view (see Fig. 6C, outer sealed edge). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the seal part (see Herb, weld edge 14) have a rectangular shape such as the seal part disclosed by Coehlo, in order to allow for more space within the vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nehring (US 3,211,144), disclosing a transfusion and storage set with tube protecting parts and tubes; Bayham (US 4,294,574), disclosing a flexible container with tube protecting parts and tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781